Citation Nr: 0708605	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  95-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include as a result of exposure to an herbicide agent.

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from determinations by a Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).

In February 2004, and again in July 2005, the Board remanded 
this case for additional development.  The Board notes that 
the issue of entitlement to service connection for a brain 
tumor was previously listed as a question of whether new and 
material evidence had been received to reopen a previously 
denied claim.  The claim for service connection for a brain 
tumor, however, has been on appeal continuously since 1993.  
Therefore, the Board is addressing the issue as a claim for 
service connection, without need to reopen a claim.

In a September 2004 rating decision, the RO granted the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a laparoscopic 
cholecystectomy.  The RO assigned a 0 percent, noncompensable 
rating for those residuals.  The veteran filed a notice of 
disagreement with the 0 percent rating.  In an October 2006 
rating decision, the RO increased the initial rating from 0 
percent to 10 percent.  The veteran continued his appeal, 
seeking an initial rating in excess of 10 percent.  In 
December 2006, the RO issued a statement of the case with 
respect to that issue.  The claims file does not contain a 
substantive appeal from the veteran on that issue.  As the 
appeal has not yet been perfected, the issue of the initial 
rating for residuals of a laparoscopic cholecystectomy is not 
presently before the Board.


FINDINGS OF FACT

1.  A brain tumor was not manifested during service or for 
many years after discharge from service; a meningioma was 
first diagnosed in 1991.  

2.  A chronic skin disorder was not manifested during service 
or for many years thereafter

3.  The veteran has not been diagnosed with chloracne, other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda.


CONCLUSIONS OF LAW

1.  The veteran's meningioma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Chronic skin disability was not incurred in or aggravated 
by service nor may chronic skin disability be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board notes that an adequate VCAA 
notice was sent to the veteran in August 2005 in accordance 
with the Board's remand directions. 

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

As noted above, the RO issued the veteran a VCAA notice in 
August 2005.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the claims for service 
connection for a brain tumor and a skin disorder.  The RO 
therefore will not be assigning a rating or an effective date 
for either of those disorders, so there is no possibility of 
prejudice to the veteran on the matters of ratings or 
effective dates for those disorders.

With respect to the claims the Board is addressing, VA has 
conducted all appropriate development of relevant evidence, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of those claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Service Connection 

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has also determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Even if a claimed disability does not fall within the above 
presumptions, direct service connection can still be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Brain Tumor

The veteran's service separation document, DD Form 214, shows 
that he was awarded the Vietnam Service Medal.  He has stated 
that he served in Vietnam working on aircraft that were used 
to spray herbicides.  The veteran was diagnosed in 1991 with 
a meningioma of the brain.  The tumor was surgically removed.  
Meningiomas are not included in the conditions listed at 38 
C.F.R. § 3.309(e) for which service connection may be 
presumed.  For service connection to be established for the 
veteran's meningioma, there must be direct evidence that the 
condition developed as a result of herbicide exposure during 
service, or direct evidence that the condition was incurred 
or aggravated in service.

The veteran does not contend that a meningioma was found 
while he was in service.  His service medical records do not 
show any neurological evaluation or any finding of 
meningioma.  As there is no evidence that the veteran's 
meningioma was present during the veteran's service, there is 
no direct evidence that the meningioma was incurred or 
aggravated in service.

The veteran contends that the meningioma developed as a 
result of his exposure to herbicides during service.  In 
October 1995 and June 1996, the veteran had hearings before 
hearing officers at the RO.  In the 1995 hearing, the veteran 
indicated that he understood from literature from the 
American Brain Tumor Society that all tumors are caused by 
outside agents.  He expressed his belief that dioxin in his 
system from herbicide exposure during service was the cause 
of his brain tumor.  In the 1996 hearing, he explained that 
he was part of a "ranch hand" unit in Vietnam, and worked 
repairing aircraft that were used to spray herbicides.  The 
veteran has submitted literature about meningiomas and other 
types of brain tumors, about carcinogens in general, and 
about Agent Orange in particular.  The literature he 
submitted does not address the question as to the likelihood 
that exposure to an herbicide agent can cause or contribute 
to causing a meningioma.

In February 2006, a VA neurologist examined the veteran and 
reviewed his claims file.  The examiner found that the 
veteran had residuals of the meningioma resection, including 
a seizure disorder, and mild right-sided weakness, sensory 
loss, 



and incoordination.  In response to VA's request for an 
opinion, the examiner stated:

I am unable to find any supporting 
literature for a relationship between 
Agent Orange and meningioma, neither in 
the VA Agent Orange literature nor on 
Medline database.  Therefore, I think it 
is less likely than not that his left 
parietal meningioma is related to his 
time in the service.  However, as study 
of the ranch hand personnel continues, 
should a connection between Agent Orange 
and meningioma [be found], this patient 
should be reevaluated.

The veteran believes that herbicide exposure caused his 
meningioma.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the etiology of 
the brain tumor is without probative value.  There is no 
direct evidence from a competent source that supports a link 
between the veteran's brain tumor and herbicide exposure 
during service.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.  In this 
case, the evidence is not balanced.  The preponderance of the 
evidence is against service connection for the veteran's 
brain tumor, and the claim must be denied.

Skin Disorder

The veteran contends that he has a skin disorder as a result 
of herbicide exposure in service.  He states that a skin 
disorder began during service.  As noted above, he has 
reported that he had considerable exposure to herbicides when 
working with a "ranch hand" unit in Vietnam, repairing 
aircraft that were used to spray herbicides.

As noted earlier, the list of diseases at 38 C.F.R. 
§ 3.309(e), for which service connection may be presumed 
based on herbicide exposure, includes the skin disorders 
chloracne or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda.  For each of those 
skin disorders, for service connection to be presumed in a 
veteran who was exposed to an herbicide agent, the disorder 
must have become manifest to a degree of 10 percent disabling 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If the veteran does not have a skin disorder with a history 
that meets the requirements for a presumption of service 
connection based on herbicide exposure, service connection 
for any current skin disorder may nonetheless be established 
if there is direct evidence that the condition developed as a 
result of herbicide exposure during service, or direct 
evidence that the condition was incurred or aggravated in 
service.

The veteran's service medical records reflect that he was 
seen for a rash in February 1965, and was admitted for 
treatment of measles.  The service medical records do not 
show any other skin complaints.  No skin disorder was noted 
on a March 1968 examination of the veteran for separation 
from service.

The veteran has not indicated that he received medical 
treatment for any skin disorder during the year following his 
separation from service, and the claims file does not contain 
any records of medical treatment of the veteran during the 
year following separation from service.  

In November 1984, the veteran was entered into a VA Agent 
Orange Registry.  In a dermatology consultation, he reported 
a history of a rash following service in Vietnam.  He 
indicated that he did not have a rash at present.  The 
examiner found no evidence of chloracne on the veteran's 
skin.

In his 1995 hearing at the RO, the veteran reported that he 
developed blisters on his skin while he was in service.  He 
indicated that the lack of notation of a skin disorder on his 
service separation examination was an oversight.

On VA examination in July 2004, the veteran reported that he 
had previously had a cyst removed from his left shoulder.  He 
denied any history of skin cancer.  No other past or present 
skin disorder was noted.

In February 2006, a VA dermatologist examined the veteran and 
reviewed his claims file.  The veteran reported a one year 
history of cysts and bumps on his neck, left arm, and both 
legs, and of white spots across his face.  The examiner 
observed that the veteran had sebaceous hyperplasia lesions 
on his face, a seborrheic keratosis and an actinic keratosis 
on his left forearm, and two seborrheic keratoses on his 
legs.  The examiner expressed the opinion that none of the 
veteran's current skin disorders was caused by exposure to 
Agent Orange.  The examiner explained that all of the 
veteran's lesions were entities that normally occurred with 
advancing age, in virtually all persons, and had no 
connection with Agent Orange.

The veteran was not found to have chloracne, other acneform 
disease consistent with chloracne, or porphyria cutanea tarda 
within one year after his separation from service.  
Therefore, he may not be presumed to have developed a skin 
disorder as a result of herbicide exposure.

The dermatologist who examined the veteran in 2006 concluded 
that his current skin disorders were not related to herbicide 
exposure.  The claims file does not contain any medical 
finding or opinion linking the veteran's current skin 
disorders to herbicide exposure.  There is no direct, 
competent evidence that any of the veteran's current skin 
disorders developed as a result of herbicide exposure during 
service.

The veteran's service medical records do not show that he had 
a chronic skin disorder during service.  Post-service medical 
records do not show that he has had any continuous skin 
disorder.  The dermatologist who examined the veteran in 2006 
stated that current skin lesions on the veteran were of types 
that occurred in most people, and were associated with 
advancing age.  The preponderance of the evidence is against 
a finding that any current skin disorder was incurred or 
aggravated in service.  Therefore, the Board denies the claim 
for service connection for a skin disorder.


	ORDER

Entitlement to service connection for a brain tumor is not 
warranted.  Entitlement to service connection for a skin 
disorder is not warranted.  The appeal is denied as to both 
issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


